UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12 (b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 VIRTUS GLOBAL MULTI-SECTOR INCOME FUND (Exact name of registrant as specified in its Trust Instrument) Delaware 45-3969422 (State of incorporation or organization) (I.R.S. Employer Identification No.) 100 Pearl Street, Hartford, CT (Address of principal executive offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates:333-176761 Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Shares of Beneficial Interest New York Stock Exchange Securities to be registered pursuant to Section 12 (g) of the Act: None (Title of class) Item 1. Descriptions of Registrant’s Securities to be Registered. The description of the Registrant’s securities to be registered is incorporated by reference to the description contained under the caption “Description of Capital Structure-Common Shares” in the Registrant’s Registration Statement on Form N-2 (File Nos. 333-176761; 811-22608), as filed electronically with the Securities and Exchange Commission (the “Commission”) on September 9, 2011(Accession No. 0001137439-11-000228) (“Registration Statement on Form N-2”), as amended by Pre-Effective Amendment No. 1 to the Registration Statement on Form N-2, as filed with the Commission on January 27, 2012 (Accession No. 0001193125-12-025746). Item 2.Exhibits Pursuant to the Instructions as to Exhibits, no exhibits are filed herewith or incorporated by reference. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. VIRTUS GLOBAL MULTI-SECTOR INCOME FUND Date: February 13, 2012 By: /s/Kevin J. Carr Name: Kevin J. Carr Title: Vice President, Chief Legal Officer, Counsel and Secretary
